DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-12, filed September 8, 2021, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xing et al (US 2015/0360056 A1) and Ebstein et al (US 2007/0181815 A1).  The application is Final necessitated by amendment. 
Response to Amendment
The amendment submitted September 8, 2021 has been accepted and entered.  Claim 1 is amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-19 are examined. 
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xing et al (US 2015/0360056 A1).
Regarding claims 1, 15, 18, Xing et al disclose a dosimetry system (real-time beam visualization (RT-BV) system and method) (paragraph [0040]) for use in an irradiation system for radiology or radiotherapy, the dosimetry system comprising: an at least two-dimensional, radioluminescent, irradiation detection surface comprising radiosensitive material, the radiosensitive material having radioluminescent properties, the at least two-dimensional, radioluminescent, irradiation detection surface being a flexible surface (flexible scintillation sheet) to cover surface of object (paragraphs 
Regarding claim 2, Xing et al discloses wherein the at least two-dimensional, radioluminescent, irradiation detection surface is adapted for emitting a radioluminescent signal upon being irradiated with the radiology or radiotherapy irradiation beam, without the need for a further external stimulus (paragraph [0040]).  
Regarding claims 4-5, Xing et al discloses wherein the filter is adapted for blocking ambient radiation, room light and/or any contaminating light in a wavelength range between 10 and 700 nm (i.e. 546 nm band-pass filter) (paragraph [0066]).
Regarding claim 6, Xing et al discloses wherein the detector is adapted for detecting light in any predetermined angle of incidence (paragraph [0085]).
Regarding claim 7, Xing et al discloses wherein the dosimetry system comprises a processor for processing radioluminescene signal and calculating based thereon position thereof provided to an object (paragraph [0086]).
Regarding claim 8, Xing et al disclose wherein the dosimetry system comprises a controller for detecting radioluminescene happening in online during radiology or radiotherapy (real-time beam visualization (RT-BV) system and method) (paragraph [0040]).

Regarding claims 10, 17, Xing et al discloses wherein the radiation-sensitive material is an organic or inorganic luminescent material suitable for radioluminescence and scintillation (i.e. GdO2s:Tb) (paragraph [0043]).
Regarding claim 11, Xing et al discloses wherein the radiation-sensitive material is sensitive to ionizing radiation (i.e. x-ray) (paragraph [0043]).
Regarding claim 12, Xing et al discloses wherein the system configured for taking into account whether radio luminesce stems from the radiosensitive materiel having radio luminesce properties (paragraph [0024]).
Regarding claim 13, Xing et al discloses wherein an irradiation system for providing radiology or radiotherapy to an object comprising the dosimetry system (See Abstract).
Regarding claim 14, Xing et al discloses wherein the detection system for detecting radioluminescence is positioned substantially facing an irradiation source of the irradiation system (See Fig. 1).
Regarding claim 16, Xing et al discloses wherein each of the plurality of pixels comprises one or more photodetection elements (paragraph [0076]).
Regarding claim 19, Xing et al discloses wherein the image formed by the plurality of pixels comprises at least two-dimensional representation of the radioluminescent light emitted from the at least two-dimensional detection surface (paragraph [0099]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al (US 2015/0360056 A1) in view of Ebstein et al (US 2007/0181815 A1).
Regarding claim 3, Xing et al discloses all of the limitations of parent claim 1, as described above, however Xing et al is silent with regards to the decay time.  Ebstein et al discloses a dosimeter comprising radiosensitive material with an emission decay time between 1nm and 100 ms (i.e. about 200 ms) (paragraph [0028]).  Thus, it would have been obvious to modify Xing et al to use a radiosensitive material with an emission decay time as taught supra by Ebstein et al so as to enable excellent efficiency and good time response. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/